


Exhibit 10.4
CHANGE IN TERMS AGREEMENT


Principal
$5,000,000.00
Loan Date
07-14-2011
Maturity
06-30-2012
Loan No
80263749
Call / Coll
04A0 / STOC
Account
202907892
Officer
75200
Initials
References in the boxes above are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing “***” has been omitted due to text length limitations.



Borrower:
UTG, Inc.
C/O Ted Miller CFO
5250 South 6th Street
Springfield, IL 62703
Lender:
First Tennessee Bank National Association
Correspondent Services – Memphis
845 Crossover Lane
Memphis, TN 38117
(901) 435-7974
 



Principal Amount:  $5,000,000.00
Date of Agreement:  July 14, 2011



DESCRIPTION OF EXISTING INDEBTEDNESS.
Promissory Note dated December 8, 2006 from Borrower to Lender, evidencing a
revolving line of credit in the original amount of $5,000,000.00 and all
modifications in file.


DESCRIPTION OF COLLATERAL.
400,000 Shares of Universal Guaranty Life Insurance Company Stock, Certificate
Number 111.


DESCRIPTION OF CHANGE IN TERMS.
The following changes will be effective July 14, 211:
The line amount will be increased from $2,750,000.00 to $5,000,000.00.
The Maturity Date of the line will be extended from July 31, 2011 to June 30,
2012.
The repayment schedule will be the following:


PAYMENT.  Borrower will pay this loan in one payment of all outstanding
principal plus all accrued unpaid interest on June 30, 2012.  In addition,
Borrower will pay regular quarterly payments of all accrued unpaid interest due
as of each payment date, beginning September 7, 2011, with all subsequent
interest payments to be due on the same day of each quarter after that.


VARIABLE INTEREST RATE.  The interest rate on this loan is subject to change
from time to time based on changes in an independent index which is the LIBOR
Rate (as hereinafter defined), adjusted and determined as of the opening of
business on the first day of the month in which this Note is executed (the
“Initial Pricing Date”) and on the 1st day of every third month hereafter (each
on “Interest Rate Change Date”).  The LIBOR Rate shall mean the London Interbank
Offered Rate of interest for an interest period of three (3) months, as reported
in The Wall Street Journal published on each Interest Rate Change Date.  Each
change in the Index which results from a change in the LIBOR Rate shall become
effective, without notice to the Borrower, on each Interest Rate Change Date;
provided, however, that if The Wall Street Journal is not published on such
date, the BIBOR Rate shall be determined by reference to The Wall Street Journal
last published immediately preceding such date (the “Index”).  The Index is not
necessarily the lowest rate charged by Lender on its loans.  If the Index
becomes unavailable during the term of this loan, Lender may designate a
substitute index after notifying Borrower.  Lender will tell Borrower the
current Index rate upon Borrower’s request.  The interest rate change will not
occur more often than each quarter.  Borrower understands that Lender may make
loans based on other rates as well.  The Index currently is 0.250% per
annum.  Interest on the unpaid principal balance of this loan will be calculated
as described in the “INTEREST CALCULATION METHOD” paragraph using a rate of
2.750 percentage points over the Index, adjusted if necessary for any minimum
and maximum rate limitations described below, resulting in an initial rate of
3.250% per annum based on a year of 360 days.  NOTICE:  Under no circumstances
will the interest rate on this loan be less than 3.250% per annum or more than
the maximum rate allowed by applicable law.


INTEREST CALCULATION METHOD.  Interest on this loan is computed on a 365/360
basis; that is, by applying the ratio of the interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding.  All interest payable under
this loan is computed using this method.


CONTINUING VALIDITY.  Except as expressly changed by this Agreement, the terms
of the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and
effect.  Consent by Lender to this Agreement does not waive Lender’s right to
strict performance of the obligation(s) as changed, nor obligate Lender to make
any future change in terms.  Nothing in this Agreement will constitute a
satisfaction of the obligation(s).  It is the intention of Lender to retain as
liable parties all makers and endorsers of the original obligation(s), including
accommodation parties, unless a party is expressly released by Lender in
writing.  Any maker or endorser, including accommodation makers, will not be
released by virtue of this Agreement.  If any person who signed the original
obligation does not sign this Agreement below, then all persons signing below
acknowledge that this Agreement is given conditionally, based on the
representation to Lender that the non-signing party consents to the changes and
provisions of this Agreement or otherwise will not be released by it.  This
waiver applies not only to any initial extension, modification or release, but
also to all such subsequent actions.


UPFRONT FEE.  Borrower acknowledges that any fees associated with the Change in
Terms and any collateral documents are for the account of the Borrower and
Borrower agrees to reimburse Lender for any such fees.  A fee in the amount of
$5,000.00 may be due and payable with the next billing under the terms of the
Change in Terms and will be in addition to any scheduled payment.


PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS.  BORROWER
AGREES TO THE TERMS OF THE AGREEMENT.


BORROWER:
 
 
UTG, INC.
BY:
/s/ Theodore C. Miller
   
Theodore C. Miller, Sr. Vice President of UTG, Inc.
 

